IN TI'[E SUPR_EME COURT OF TI-[E STATE OF DELAWARE

ID. No. 1208019720 (N)
Plaintiff Below-
Appellee.

WAYMOND WRIGHT, §
§ No. 234, 2017
Defendant Below- §
Appellant, §
§
v. § Court Below-Superior Court
§ of the State of Delaware
STATE OF DELAWARE, §
§
§
§

Submitted: June 20, 2017
Decided: July 7, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.
O_IM

This 7"‘ day of July 2017, upon consideration of the notice to show
cause and the appellant’s response, it appears to the Court that:

(l) The appellant, Waymond Wright, filed this appeal from a
decision of the Superior Court dated May 16, 2017, denying his motion for
the appointment of counsel, Which he filed in conjunction with his first motion
for postconviction relief. The Senior Court Clerk issued a notice directing
Wright to show cause why his appeal should not be dismissed for this Court's

lack of jurisdiction to entertain an interlocutory appeal in a criminal matter.

(2) Wright filed a response to the notice to show cause on June 20,
2017. The response addresses the merits of his request for counsel but does
not address the interlocutory nature of this appeal.

(3) Under the Delaware Constitution, only a final judgment may be
reviewed by the Court in a criminal case.l The Court has no jurisdiction to
entertain an appeal from an interlocutory order in a criminal matter.2

(4) The Superior Court's May 16, 2017 order is an interlocutory
order. The denial of` the motion for appointment of counsel is not appealable
as a collateral order before the entry of a final judgment on Wright’s
postconviction motion.3

NOW, TI-IEREFORE, IT IS ORDERED that this appeal is hereby
DISMISSED.

BY TI-[E COURT:

dwch

0 Jusiice

 

 

l D€l. COnSt. aI't. iV, § ll(l)(b).
2 RObI'm‘OI? vi Slale, 704 A.Zd 269, 271 (Del. 1998).
3 Harris v. Stare, 2013 WL 4858990(De1. Sept. 10, 2013).

_2_